internal_revenue_service department of the treasury washington dc person to contact leslie r rubenstein id telephone number refer reply to cc intl br1-cor-102348-01 date date number release date index number dear this letter is in response to your letter dated date pertaining to the u s tax consequences of distributions from a u s 401_k_plan to an australian citizen currently residing in australia such distributions are generally entitled to benefits under the u s -australia income_tax treaty paragraph of article of the treaty provides that pensions paid to a resident of a contracting state in consideration of past employment shall be taxable only in that state thus pension distributions received by a resident of australia are taxable only in australia paragraph of article of the treaty provides that pensions and other similar remuneration means periodic_payments made by reason of retirement or death in consideration for services rendered or by way of compensation paid after retirement for injuries received in connection with past employment depending on circumstances lump sum distributions might not qualify as periodic_payments and another article of the treaty might apply in addition distributions made prior to the taxpayer reaching retirement age might not qualify for benefits under article this information_letter is advisory only and has no binding effect on the internal_revenue_service see revproc_2001_1 sec_2 2001_1_irb_1 if you wish a definitive determination you may request a ruling under the procedures set forth in revproc_2001_1 cor-102348-01 if you have any further questions please contact leslie r rubenstein of this office at not a toll-free number sincerely m grace fleeman assistant to the branch chief branch associate chief_counsel international
